
	

113 S2329 IS: Hezbollah International Financing Prevention Act of 2014
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2329
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mrs. Shaheen (for herself, Mr. Rubio, Mr. Casey, Ms. Ayotte, Mr. Cardin, Mr. Risch, Mr. Markey, Mr. Cornyn, Mrs. Gillibrand, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prevent Hezbollah from gaining access to international financial and
			 other institutions, and for other purposes.
	
	
		
			1.
			Short title; table of contents(a)Short title
				This Act may be cited as the Hezbollah International Financing Prevention Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Prevention of access by Hezbollah to international financial and other institutions
					Sec. 101. Findings; statement of policy.
					Sec. 102. Sanctions with respect to financial institutions that engage in certain transactions.
					Sec. 103. Report on imposition of sanctions on certain satellite providers that carry al-Manar TV.
					Sec. 104. Report on activities of foreign governments to disrupt global logistics networks and
			 fundraising, financing, and money laundering activities of Hezbollah.
					Sec. 105. Appropriate congressional committees defined.
					TITLE II—Designation of Hezbollah as a major drug smuggling enterprise and a transnational criminal
			 organization
					Sec. 201. Designation of Hezbollah as significant foreign narcotics traffickers.
					Sec. 202. Designation of Hezbollah as a significant transnational criminal organization.
					Sec. 203. Appropriate congressional committees defined.
					TITLE III—Miscellaneous provisions
					Sec. 301. Rule of construction.
					Sec. 302. Regulatory authority.
					Sec. 303. Termination.
				
			I
			Prevention of access by Hezbollah to international financial and other institutions
			
				101.
				Findings; statement of policy
				
					(a)
					Findings
					Congress finds the following:
					
						(1)
						The United States Government holds Hezbollah responsible for the largest number of American deaths
			 overseas by a terrorist organization prior to the attacks of September
			 11, 2001, including a number of attacks on and hostage takings targeting
			 Americans in Lebanon during the 1980s, including the bombing of the United
			 States Embassy in Beirut in April 1983 and the bombing of the United
			 States Marine barracks in October 1983.
					
						(2)
						Hezbollah’s operations outside of Lebanon, including its participation in bombings of Israeli and
			 Jewish institutions in Argentina during the 1990s, recent support to
			 Shiite insurgents in Iraq, recent attacks and attempted attacks in Europe,
			 Southeast Asia, and elsewhere, and extensive international operational,
			 logistical, and financial networks have rendered it a capable and deadly
			 adversary with global reach.
					
						(3)
						Hezbollah has been designated as a terrorist organization by the United States since 1995, and
			 remains on foreign terrorist organization and Specially Designated
			 Terrorist lists.
					
						(4)
						In March 2013, a Cypriot court convicted a Hezbollah member for participation in a criminal
			 organization, planning to commit a crime and money laundering. In June
			 2013, the Government of Bulgaria concluded that Hezbollah was responsible
			 for the 2012 Burgas bombing, which killed 6 people.
					
						(5)
						In July 2013, the European Union designated the military wing of Hezbollah as a terrorist
			 organization. The designation helps to facilitate European law enforcement
			 agencies’ actions against Hezbollah’s fundraising, logistical activity,
			 and terrorist plotting on European soil.
					
						(6)
						In July 2013, the Gulf Cooperation Council, consisting of Saudi Arabia, Qatar, Bahrain, Kuwait,
			 Oman, and the United Arab Emirates, declared Hezbollah a terrorist
			 organization.
					
						(7)
						Hezbollah continues to provide material assistance, including assuming a combat role, in Syria, and
			 aids the Government of Iran and the Government of Syria in their human
			 rights and other abuses perpetrated against the Syrian people.
					
						(8)
						An estimated 5,000 Hezbollah fighters are supporting the regime of Bashar al-Assad in Syria by
			 fighting on his
			 behalf and by providing military training, advice, and logistical support
			 to regime forces.
					
						(9)
						Hezbollah continues to serve as a proxy of Iran, in its effort to target the United States and its
			 allies and interests.
					
						(10)
						Hezbollah’s global logistics and financial network serves as a lifeline to the organization, and
			 enables it to consolidate power within Lebanon and provides it with the
			 capabilities to perpetrate complex attacks internationally.
					
						(11)
						Hezbollah has evolved into a significant drug smuggling organization, and also engages in other
			 serious criminal activity, including money laundering, counterfeiting
			 pharmaceuticals, and trade in conflict diamonds.
					
						(12)
						In April 2013, the Department of the Treasury blacklisted two Lebanese exchange houses, Kassem
			 Rmeiti & Co. and Halawi Exchange Co., for laundering drug profits for Hezbollah.
					
						(13)
						In February 2011, the Department of the Treasury blacklisted the Lebanese Canadian Bank as of
			 primary money
			 laundering concern, alleging that it moved approximately $200,000,000 as
			 part of a drug trafficking network
			 that profited Hezbollah.
					
						(14)
						The Department of Justice reports that 29 of the 63 organizations on its Fiscal Year 2010
			 Consolidated
			 Priority Organization Targets list, which includes the most significant
			 international drug trafficking organizations threatening the United
			 States, were associated with terrorist groups. There is concern about
			 Hezbollah’s drug and criminal activities, as well as indications of links
			 between al-Qaeda in the Lands of the Islamic Maghreb and the drug trade.
					
						(15)
						Al-Manar, the Lebanese satellite television station affiliated with Hezbollah broadcasting from
			 Beirut, Lebanon, was designated as a Specially Designated Global Terrorist
			 entity in May 2006, but continues to be carried by international
			 broadcasting
			 agents.
					
						(16)
						Hezbollah continues to present a threat to the United States and its allies and interests.
					
					(b)
					Statement of policy
					It shall be the policy of the United States to—
					
						(1)
						prevent Hezbollah’s global logistics and financial network from operating in order to curtail
			 funding of its domestic and international activities; and
					
						(2)
						utilize all available diplomatic, legislative, and executive avenues to combat the criminal
			 activities of Hezbollah as a means to block the ability of Hezbollah to
			 fund its global terrorist activities.
					
				102.
				Sanctions with respect to financial institutions that engage in certain transactions
				
					(a)
					Prohibitions and conditions with respect to certain accounts held by foreign financial institutions
					
						(1)
						In general
						Not later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury,
			 in consultation with the Secretary of State, shall prohibit, or
			 impose strict conditions on, the opening or maintaining in the United
			 States of a correspondent account or a payable-through account by a
			 foreign financial institution that the Secretary finds engages in an
			 activity described in paragraph (2).
					
						(2)
						Activities described
						A foreign financial institution engages in an activity described in this paragraph if the foreign
			 financial institution—
							(A)
							knowingly facilitates the activities of Hezbollah or any of its agents or affiliates the property
			 or interests in property of which are blocked pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
						
							(B)
							knowingly facilitates the activities of a person acting on behalf of or at the direction of, or
			 owned or controlled by, a person described in subparagraph (A);
						
							(C)
							knowingly engages in money laundering to carry out an activity described in subparagraph (A) or
			 (B); or
						
							(D)
							knowingly facilitates a significant transaction or transactions or provides significant financial
			 services to carry out an activity described in subparagraph (A), (B), or
			 (C).(3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) shall apply to a person that
			 violates, attempts to violate, conspires to violate, or causes a violation
			 of this subsection, or an order
			 or regulation prescribed under this subsection, to the same extent that
			 such penalties apply to a person that commits an unlawful act described in
			 section 206(a) of that Act.(4)Procedures for judicial review of classified information(A)In generalIf a finding under this subsection or a prohibition,
			 condition, or penalty imposed as a result of any such finding, is based on
			 classified information
			 (as defined in section 1(a) of the Classified Information Procedures Act
			 (18 U.S.C. App.)) and a court reviews the finding or the imposition of the
			 prohibition, condition, or penalty, the Secretary of the Treasury may
			 submit such information to the court ex parte and in camera.(B)Rule of constructionNothing in this paragraph shall be construed to confer or imply any right to judicial review of
			 any finding under this subsection or
			 any prohibition, condition, or penalty imposed as a result of any such
			 finding.
						(5)
						Regulations
						The Secretary of the Treasury shall prescribe and implement regulations to carry out this
			 subsection.
					
					(b)
					Requirements for financial institutions maintaining accounts for foreign financial institutions
					
						(1)
						In general
						Not later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall prescribe regulations to require a domestic financial institution
			 maintaining a correspondent account or payable-through account in the
			 United States for a foreign financial institution to do one or more of the
			 following:
						
							(A)
							Report to the Department of the Treasury with respect to financial transactions or other financial
			 services provided with respect to any activity described in subsection
			 (a)(2).
						
							(B)
							Provide timely and accurate information to domestic financial institutions maintaining a
			 correspondent account or payable-through account in the United States for
			 a foreign financial institution with respect to any activity described in
			 subsection (a)(2).
						
							(C)
							Establish due diligence policies, procedures, and controls, such as the due diligence policies,
			 procedures, and controls described in section 5318(i) of title 31, United
			 States Code, reasonably designed to detect whether the Secretary of the
			 Treasury has found the foreign financial institution to knowingly engage
			 in any activity described in subsection (a)(2).
						
						(2)
						Penalties
						The penalties provided for in sections 5321(a) and 5322 of title 31, United States Code, shall
			 apply to a person that violates a regulation prescribed under paragraph
			 (1) of this subsection, in the same manner and to the same extent as such
			 penalties would apply to any person that is otherwise subject to such
			 section 5321(a) or 5322.
					
					(c)
					Waiver
					The Secretary of the Treasury, in consultation with the Secretary of State, may waive the
			 application of a prohibition or condition imposed with respect to a
			 foreign financial institution pursuant to subsection (a) on and after the
			 date that is 30 days after the Secretary of the Treasury, with the
			 concurrence of the Secretary of State—
					
						(1)
						determines that such a waiver is vital to the national security interests of the United States; and
					
						(2)
						submits to the appropriate congressional committees a report describing the reasons for the
			 determination.
					
					(d)
					Provisions relating to foreign central banks
					
						(1)
						Report
						Not later than 90 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Secretary of the Treasury shall submit to the appropriate
			 congressional committees a report that—
						
							(A)
							identifies each foreign central bank that the Secretary finds engages in one or more activities
			 described in subsection (a)(2)(D); and
						
							(B)
							provides a detailed description of each such activity.
						
						(2)
						Special rule to allow for termination of sanctionable activity
						The Secretary of the Treasury shall not be required to apply sanctions under subsection (a) to a
			 foreign central bank
			 described in the report required under paragraph (1) if the Secretary of
			 the Treasury, in consultation with the Secretary of State,
			 certifies in writing to the appropriate congressional committees that—
						
							(A)
							the foreign central bank—
							
								(i)
								is no longer engaging in the activity described in subsection (a)(2)(D) for which the bank was
			 identified in the report; or
							
								(ii)
								has taken significant verifiable steps toward terminating the activity not later than 90 days after
			 the date on which the Secretary
			 makes such certification; and
							
							(B)
							the Secretary has received reliable assurances from the government with primary jurisdiction over
			 the foreign central bank that the foreign central bank will not engage in
			 any activity described in subsection (a)(2)(D) in the future.
						(e)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out
			 this section.
					(f)
					Definitions
					
						(1)
						In general
						In this section:
						
							(A)
							Account; correspondent account; payable-through account
							The terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
						
							(B)
							Agent
							The term agent includes an entity established by a person for purposes of conducting transactions on behalf of
			 the person in order to conceal the identity of the person.
						
							(C)
							Financial institution
							The term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H),
			 (I), (J), (K), (M), (N), (R), or (Y) of section 5312(a)(2) of title 31,
			 United States Code.
						
							(D)
							Foreign financial institution; domestic financial institution
							
								(i)
								Foreign financial institution
								The term foreign financial institution—
								
									(I)
									has the meaning of that term as determined by the Secretary of the Treasury; and
								
									(II)
									includes a foreign central bank.
								
								(ii)
								Domestic financial institution
								The term domestic financial institution has the meaning of that term as determined by the Secretary of the Treasury.
							
							(E)
							Money laundering
							The term money laundering means any of the activities described in paragraph (1), (2), or (3) of section 1956(a) of title
			 18, United States Code, with respect to which penalties may be imposed
			 pursuant to that section.
						
						(2)
						Other definitions
						The Secretary of the Treasury may further define the terms used in this section in the regulations
			 prescribed under this section.
				103.
				Report on imposition of sanctions on certain satellite providers that carry al-Manar TV
				
					(a)
					In general
					Not later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report that includes—
					
						(1)
						a list of all satellite, broadcast, Internet, or other providers that knowingly transmit or
			 otherwise
			 broadcast the content of al-Manar TV, and any affiliates or successors
			 thereof; and
					
						(2)
						with respect to all providers included on the list pursuant to paragraph (1)—
						
							(A)
							an identification of those providers that have been sanctioned pursuant to Executive Order 13224
			 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
			 transactions with persons
who commit, threaten to commit, or support terrorism); and
						
							(B)
							an identification of those providers that have not been sanctioned pursuant to Executive Order
			 13224 and, with respect to each such provider, the reason why sanctions
			 have not been imposed.
						(b)FormThe report required by subsection (a) shall be submitted in unclassified form to the greatest
			 extent possible, and may contain a classified annex.104.Report on activities of foreign governments to disrupt global logistics networks and fundraising,
			 financing, and money laundering activities of Hezbollah(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report that includes—(1)a list of countries in which Hezbollah maintains important portions of its global logistics
			 networks;(2)with respect to each country on the list required by paragraph (1)—(A)an assessment of whether the government of the country is taking adequate measures to disrupt the
			 global logistics networks of Hezbollah within the territory of the
			 country; and(B)in the case of a country the government of which is not taking adequate measures to disrupt those
			 networks—(i)an assessment of the reasons that government is not taking adequate measures to disrupt those
			 networks; and(ii)a description of measures being taken by the United States Government to encourage that government
			 to improve measures to disrupt those networks;(3)a list of countries in which Hezbollah, or any of its agents or affiliates, conducts significant
			 fundraising, financing, or money laundering activities; and(4)with respect to each country on the list required by paragraph (3)—(A)an assessment of whether the government of the country is taking adequate measures to disrupt the
			 fundraising, financing, or money laundering activities of Hezbollah and
			 its agents and affiliates within the territory of the country; and(B)in the case of a country the government of which is not taking adequate measures to disrupt those
			 activities—(i)an assessment of the reasons that government is not taking adequate measures to disrupt those
			 activities; and(ii)a description of measures being taken by the United States Government to encourage the government
			 of that country to improve measures to disrupt those activities.(b)FormThe report required by subsection (a) shall be submitted in unclassified form to the greatest
			 extent possible, and may contain a classified annex.105.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means—
					(1)
					the Committee on Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
				(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
			II
			Designation of Hezbollah as a major drug smuggling enterprise and a transnational criminal
			 organization
			
				201.
				Designation of Hezbollah as significant foreign narcotics traffickers
				
					(a)
					In general
					Not later than 90 days after the date of the enactment of this Act, the President shall determine
			 if Hezbollah meets the criteria specified for designation as a significant
			 foreign narcotics trafficker under section 804 of the Foreign Narcotics
			 Kingpin
			 Designation Act (21 U.S.C. 1903).
				
					(b)
					Affirmative determination
					If the President determines under subsection (a) that Hezbollah meets the criteria specified for
			 designation as a significant
			 foreign narcotics trafficker under section 804 of
			 the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1903),
			 the President shall designate Hezbollah as a significant foreign narcotics
			 trafficker under that section.
				
					(c)
					Negative Determination
					
						(1)
						In general
						If the President determines under subsection (a) that Hezbollah does not meet the criteria
			 specified for designation as a significant
			 foreign narcotics trafficker under section 804 of the Foreign Narcotics
			 Kingpin Designation Act (21 U.S.C. 1903), the President shall submit to
			 the appropriate congressional
			 committees a report that contains a detailed justification as to which
			 criteria have not been met.
					
						(2)
						Form
						The report required under paragraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex, if necessary.
					
				202.
				Designation of Hezbollah as a significant transnational criminal organization
				
					(a)
					In general
					Not later than 90 days after the date of the enactment of this Act, the President shall determine
			 if Hezbollah meets the criteria specified for designation as a significant
			 transnational criminal organization under Executive Order 13581 (76 Fed.
			 Reg. 44757; relating to blocking property of transnational criminal
			 organizations).
				
					(b)
					Affirmative determination
					If the President determines under subsection (a) that Hezbollah meets the criteria specified for
			 designation as a significant
			 transnational criminal organization under Executive Order 13581, the
			 President shall
			 designate Hezbollah a significant transnational criminal organization
			 under that order.
				
					(c)
					Negative Determination
					
						(1)
						In general
						If the President determines under subsection (a) that Hezbollah does not meet the criteria
			 specified for designation as a significant
			 transnational criminal organization under  Executive Order 13581, the
			 President shall submit to the appropriate congressional committees a
			 report that contains a detailed justification as to which criteria have
			 not been met.
					
						(2)
						Form
						The report required under paragraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex, if necessary.
					
				203.
				Appropriate congressional committees defined
				In this title, the term appropriate congressional committees means—
				
					(1)
					the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the
			 Judiciary of the House of Representatives; and
				
					(2)
					the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on the Judiciary of
			 the Senate.
				
			III
			Miscellaneous provisions
			301.Rule of constructionNothing in this Act shall apply to the authorized intelligence
			 activities of the United States.
				302.
				Regulatory authorityThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate
			 regulations as necessary for the implementation of this Act.
				303.
				Termination
				Each provision of this Act shall cease to be in effect beginning 30
			 days after the date on which the President certifies to Congress that
			 Hezbollah—
				
					(1)
					is no longer designated as a foreign terrorist organization pursuant to section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189); and
				
					(2)
					is no longer listed in the Annex to Executive Order 13224 (66 Fed. Reg. 49079; relating to blocking
			 property and prohibiting transactions with persons who commit, threaten to
			 commit, or support terrorism).
				
